Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-21 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches A method for debugging, comprising:
determining an eye focus depth;
determining a virtual focus point relative to a virtual view location in a virtual environment based on the eye focus depth, wherein the virtual environment includes an object;
defining a visibility plane that passes through the virtual focus point, wherein a first portion of the object is located on a first side of the visibility plane and is rendered using a first rendering mode in which the first portion of the object is fully visible, and a second portion of the object is located on a second side of the visibility plane and is rendered using a second rendering mode in which the second portion of the object is not fully visible; and
activating a function of a development interface relative to the first portion of the object while the second portion of the object is in the second rendering mode.  
Claims 8 and 15 are allowed for similar reasons as claim 1.  
Claims 2-7, 9-14 and 16-21 are allowed for being dependent upon aforementioned independent claims 1, 8 and 15, respectively.  
The closest prior art by Watson (US 10,558,264 B1) discloses a method of determining a focus direction of an observer; and generating an image configured to provide a view of the scene behind the occluded object from the perspective of the observer.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624